MOORE, Justice.
In State v. Atkinson, 279 N.C. 386, 183 S.E. 2d 106, filed September 7, 1971, for the reasons there stated by Chief Justice Bobbitt, this Court remanded the cause to the Superior Court of Wayne County for the pronouncement of judgment imposing a sentence of life imprisonment. On November 3, 1971, in open court, after due notice and in the presence of defendant and his counsel, Judge Tillery pronounced judgment that defendant be imprisoned for life in the State’s prison. Defendant excepted and gave notice of appeal. The questions he attempts to raise by his assignments of error on the present appeal heretofore have been decided adversely to defendant in this cause.
Judge Tillery’s judgment, having been entered in strict compliance with our order of September 7, 1971, is affirmed.
Affirmed.